DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 12/06/2021.  The present application is being examined under the AIA  first to invent provisions.  

  2. Status of the claims:    
 
        Claims 1-5, 9, and 15-20 are amended.
        Claims 1-20 are pending.

3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2021 has been entered.

Response to Argument
4. As per claims 1-20, Applicant's arguments filed 12/06/2021 have been fully considered but are moot in view of the new grounds of rejection.


Note: For Clarity of the action, attribute values assigned to a global configuration state is equated to symmetrical attribute values; and attribute values assigned to a local configuration is equated to asymmetrical attribute values.

Claim Rejections - 35 USC § 103


           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

5a. Claims 1-2, 4-7, 9-15, and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Guntaka et al. (hereinafter “Guntaka”)  (US 2016/0105316 A1), in  view of Sandhu (US 2010/0114919 A1), and further   in  view of Balachandran  et al. (hereinafter “Balachandran”)  (US 2019/0034487 A1).
  
Regarding claim 1, Guntaka discloses a node usable in a grid network, the node comprising: 
a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations (Guntaka discloses a switch having a memory storing executable instruction that are executed by processors (Guntaka, [0175])) comprising: 
     receiving a global configuration state from a peer node in a grid network (Guntaka discloses a switch (a peer) receiving global configuration from a switch principal (another peer)  of the group of switches  (because a group of computer devices are sharing resources the network is equated to a grid computing network) (Guntaka, [0140]));
     applying common values for symmetrical attributes of the global configuration state to a local configuration (Guntaka discloses attribute values  of the global configuration  corresponding to configuration process of a local switch  being applied  (Guntaka, [0129])),
 
      a common value being a value that is common in the cluster of nodes in the grid network (Guntaka discloses the process of applying  attributes values are applied to switches of the group (because the attribute values are being applied to all switches of the group there are common attributes) (Guntaka, [0010])),  

       applying individual node values for asymmetrical attributes of the global configuration state to the local configuration (Guntaka discloses different attribute values being assigned to corresponding attribute values of operational units of a switch (Guntaka, [0075])), an individual node value being a value that is specific to the node configured to run the distributed computing application in the grid network (Guntaka discloses  attributed values specific to the respective class of the unit of the switch of the group of switch (Guntaka, [0054])).  

         Guntaka does not disclose a processing device configured to run a distributed computing application at the node that is a part of a plurality of nodes in the grid network; receiving a global configuration state from a peer node configured to run the distributed computing application in the grid network, the global configuration state defining a collective state in which a cluster of nodes including a clustered cache is to be provisioned in the grid network for running the distributed computing application; the symmetrical attributes including a persistence for a clustered cache, and at least one of an eviction value or an expiration time, wherein the persistence defines a period of time that data remains in a portion of the clustered cache in the node after last use, and the at least one of the eviction value or the expiration time defines a cluster-wide value for the data cached across the cluster of nodes; and running the distributed computing application using the local configuration.    

           Sandhu discloses a processing device configured to run a distributed computing application at the node that is a part of a plurality of nodes in the grid network ( an application being deployed in a node  of the plurality of nodes of the cluster (Sandhu, [0068]-[0069)); the global configuration state defining a collective state in which a cluster of nodes including a clustered cache is to be provisioned in the grid network for running the distributed computing application; the symmetrical attributes including a persistence for a clustered cache (an application being stored in a local cache of a node  of the plurality of nodes of the cluster  system computer and the stored application  is also being run on each node of a  cluster system computer (Sandhu, [0068]-[0069)), wherein the persistence defines a period of time that data remains in a portion of the clustered cache in the node after last use (the 

         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sandhu’s teachings with Guntaka’s teachings  of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to have data available for a period of time locally by using a cache located in a node of a cluster computing system that makes data availability more reliable by having the data cached locally and by making data more quickly available for local user.

         Guntaka in view of Sandhu do not disclose at least one of an eviction value or an expiration time,  and the at least one of the eviction value or the expiration time defines a cluster-wide value for the data cached across the cluster of nodes. 
 
         Balachandran discloses at least one of an eviction value or an expiration time ( 12 hours are cache eviction value ( Balachandran, [0104])),  and the at least one of the eviction value or the expiration time defines a cluster-wide value for the data cached across the cluster of nodes time ( thee 12 hours cache eviction value being disclosed for a group of devices in a cluster ( the value for a group of device in a cluster is equated to a cluster-wide value because this value is true for all of the device in the cluster)( Balachandran, [0104])); and running the distributed computing application using the local configuration (running a software cloud application in a user’s device using a software as a service (Balachandran, [0035])).    
 
         It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Balachandran’s teachings with Guntaka’s teachings in view of  Sandhu’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to have data available for a period of time locally in  a local cache before it deleted from the local cache by doing so  the time a data stayed in a cluster cache is predicted efficiently.
the node of claim 1 wherein the operations further comprise: leaving the cluster of nodes (Guntaka discloses a witch can dynamically leave a switch group (Guntaka, [0057])); comparing a persistent copy of the local configuration to the global configuration state (Guntaka discloses  comparing local configuration and received global configuration (Guntaka, [0152])); and rejoining the cluster of nodes when the common values for the symmetrical attributes in the local configuration and the global configuration state are equal (Guntaka discloses  joining the switch group when local configuration and received global configuration  matched (Guntaka, [0152])).            

Regarding Claim 4, Guntaka, Sandhu, and  Balachandran disclose the node of claim 1 wherein applying the common values for symmetrical attributes comprises copying the common values into a local configuration file and wherein applying individual node values for asymmetrical attributes comprise copying the individual node values into the local configuration file (Guntaka discloses  a  principal switch copying configuration information of its global configuration to a managed local switch   (Guntaka, [0052])).         

Regarding Claim 5, Guntaka, Sandhu, and  Balachandran disclose the node of claim 4 wherein the global configuration state is configured to be  requested from the peer node via a join request (Guntaka a new switch make to request to  another switch to receive a global configuration    (Guntaka, [0076]))  and wherein the global configuration state is received in a join command sent in response to the join request (Guntaka a new switch can join a group of switches when a principal switch update the local configuration of the switch with the global configuration information of the principal switch    (Guntaka, [0156])).        

Regarding Claim 6, Guntaka, Sandhu, and  Balachandran disclose the node of claim 1 wherein the operations further include maintaining, in the memory device, the symmetrical attributes within at least a portion of a clustered cache (Guntaka discloses  the group switch being equipped with storage framework  (Guntaka, [0052])).      

Regarding Claim 7, Guntaka, Sandhu, and  Balachandran disclose the node of claim 1 wherein the operations further comprise forwarding the global configuration state to at least one other node in the cluster of nodes (Guntaka discloses  a  switch forwarding global configuration information to another switch (Guntaka, [0164])).      

Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 2, thus the same rationale applies. 


Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies.

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 4, thus the same rationale applies. 
Regarding claim 18, claim 18 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 
claim 10 is substantially similar to claim 7, thus the same rationale applies. 

5b. Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guntaka, in view of Sandhu, in view of Balachandran as applied to claims 1-2, 4-7, 9-15, and 17-20  above, and further in view of Sonnier et al. (hereinafter “Sonnier”)  (US 5,574,849). 

Regarding Claim 3, Guntaka, Sandhu, and Balachandran disclose the node of claim 2. 

         Guntaka, in view of Sandhu, and in view of Balachandran do not disclose wherein the operations further comprise entering fail-fast mode when any of the individual node values for the symmetrical attributes in the local configuration and the global configuration state are different.  

        Sonnier discloses a fail-fast unit (Sonnier, column 93, lines 29-33)).


        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sonnier’s teachings with Guntaka, in view of Sandhu’s teachings, and in  view of Balachandran’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to reduce the cost of a processing system by incorporating in the processing system an error-checking redundancy having a fail-fast unit that uses a single processing microprocessor-based CPU system.  

Regarding claim 16, claim 16 is substantially similar to the combination of claims 2 and 3, thus the same rationale applies. 

5c. Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Guntaka, in view of Sandhu, in view of Balachandran as applied to claims 1-2, 4-7, 9-15, and 17-20   above, and further in view of Fulton et al. (hereinafter “Fulton”)  (US 2018/0139108 A1).  

Regarding Claim 8, Guntaka, Sandhu, and Balachandran disclose the node of claim 7. 
 
         Guntaka, in view of Sandhu, and in view of Balachandran do not disclose further comprising: an input/output (1/0) module connected to the processing device; the peer node, wherein the peer node is communicatively coupled in with the processing device via the I/O module; and the at least one other node, wherein the at least one other node is communicatively coupled  with the node via the I/O module.   

         Fulton discloses further comprising: an input/output (1/0) module connected to the processing device (Fulton discloses I/O device connected to processing device 621 (Fulton, [0079])); the peer node, wherein the peer node is communicatively coupled in with the processing device via the I/O module (Fulton discloses I/O device connected to processing device 630b (Fulton, [0079 (Fulton, [0001])); and the at least one other node, wherein the at least one other node is communicatively coupled  with the node via the I/O module (Fulton discloses I/O device connected to processing device 630a (Fulton, [0079])).        
  
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Fulton ’ s teachings with Guntaka, in view of Sandhu’s teachings, and in  view of Balachandran’s teachings of configuration sharing and validity of nodes in a grid network. One skilled in the art would be motivated to combine them in order to provide real-time access to information that is not otherwise available to a single entity by using a I/O device to communicate to multiple devices.    
 
Conclusion
6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455
  


/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455